UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 21-6342


GREGORY VELEZ,

                     Petitioner - Appellant,

              v.

RANDALL WILLIAMS, Warden,

                     Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at Beaufort.
J. Michelle Childs, District Judge. (9:19-cv-03022-JMC)


Submitted: October 27, 2021                                   Decided: December 13, 2021


Before NIEMEYER and DIAZ, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Elizabeth Anne Franklin-Best, ELIZABETH FRANKLIN-BEST, P.C., Columbia, South
Carolina, for Appellant. William Edgar Salter, III, Assistant Attorney General, OFFICE
OF THE ATTORNEY GENERAL OF SOUTH CAORLINA, Columbia, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Gregory Velez seeks to appeal the district court’s order accepting the

recommendation of the magistrate judge and denying relief on Velez’s 28 U.S.C. § 2254

petition. The order is not appealable unless a circuit justice or judge issues a certificate of

appealability. See 28 U.S.C. § 2253(c)(1)(A). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional right.”            28 U.S.C.

§ 2253(c)(2). When the district court denies relief on the merits, a prisoner satisfies this

standard by demonstrating that reasonable jurists could find the district court’s assessment

of the constitutional claims debatable or wrong. See Buck v. Davis, 137 S. Ct. 759, 773-74

(2017). When the district court denies relief on procedural grounds, the prisoner must

demonstrate both that the dispositive procedural ruling is debatable and that the petition

states a debatable claim of the denial of a constitutional right. Gonzalez v. Thaler, 565 U.S.

134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Velez has not made

the requisite showing. With respect to Velez’s claim that he received a harsher sentence

than did his codefendants because he exercised his right to go to trial, the district court’s

procedural ruling that this claim was procedurally defaulted was debatable or wrong.

However, Velez has failed to demonstrate that the petition states a debatable claim of the

denial of a constitutional right. Accordingly, we deny a certificate of appealability and

dismiss the appeal. We dispense with oral argument because the facts and legal contentions




                                              2
are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             DISMISSED




                                            3